Citation Nr: 1823493	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for ulcerative colitis.

2.  Entitlement to an extraschedular evaluation for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to August 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was service-connected for ulcerative colitis at 30 percent on December 27, 2011. Throughout the appeal process he has received several temporary ratings of 100 percent disabling after his surgeries. He is currently rated at 30 percent effective August 1, 2014 and he is seeking a 100 percent evaluation for the entire appeal period dating back to December 27, 2011.

The Veteran declined an optional Board hearing.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's ulcerative colitis has warranted a temporary 100 percent evaluation for periods after surgical procedures.

2. In the periods between surgical procedures his symptoms manifested by no more than moderately severe symptoms, with frequent exacerbations. 

3. The Veteran does not present "pronounced" symptoms with marked malnutrition, general debility, or with serious complication as liver abscess.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for ulcerative colitis have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7323 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

For initial increased ratings claims the Veterans Claims Assistance Act of 2000 (VCAA) obligations are satisfied once service connection for the claim is granted. 38 U.S.C. §§ 5104, 7105(d)(1), 5103A; See Dingess v. Nicholson, 19 Vet. App. 473 (2006). The appellant bears the burden of demonstrating any prejudice from defective notice. Goodwin v. Peake, 22 Vet. App. 128 (2008). VA has fully satisfied its duties under the VCAA.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran filed a notice of disagreement (NOD) in July 2012 requesting an evaluation of 100 percent. A 100 percent evaluation for ulcerative colitis under Diagnostic Code 7323 must be pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

A 60 percent evaluation under the same diagnostic code must be severe; with numerous attacks a year and malnutirition, the health only fair during remissions.

Currently the Veteran is evaluated at 30 percent. This evaluation is granted when the ulcerative colitis is moderately severe; with frequent exacerbations.

A. Ulcerative Colitis

The Veteran has received four surgeries because of ulcerative colitis. After each surgery, the Veteran received a temporary 100 percent evaluation, and was then reevaluated for the appropriate disability rating. 38 C.F.R. § 4.114. Outside of temporary 100 percent evaluations for surgical treatment requiring convalescence the Veteran's symptoms have not manifested to a degree that warrant a 100 percent evaluation.

The May 2012 VA examination does state that the Veteran suffers frequent exacerbations, diarrhea, anemia, nausea, and uses medication continuously. It does not state that the Veteran has any malnourishment or liver abscess. The examiner also noted that the Veteran was "initially prevented [from] working. Now, might be able to work at sedentary job."

The Veteran received a surgical procedure in January 2013. Since that surgery he received three other procedures. While issues such as diarrhea, nausea, cramping, and bloody stool continue at times the Veteran's weight has remained fairly consistent, he is not taking continuous medication, he often reports minimal pain, reports his ileostomy is working well, states he is eating well, and there is no malnutrition or liver abscess. His post-op notes and VA outpatient notes often report no bladder issues, but they also report bowel movements at times being 3-4 times per day and up to 10 times per day.

The Veteran was hospitalized in May 2014 for small-bowel obstruction (SBO). At that time he received surgery to alleviate the issue. In a June 2014 follow-up he reported feeling better, 4-5 bowel movements, and said he had to drop school classes because of illness and flares.

VA received lay statements from the Veteran's mother and brother in June 2014. These separate statements assert that the Veteran cannot work or attend school and that the Veteran has lost his appetite and cannot sleep. It further states that the Veteran rarely leaves the house and is not living a normal lifestyle.

In May 2015 the Veteran reported for a gastroenterology follow up. He stated that he had felt fine for a while, but that in March 2015 he began having diarrhea and bowel movements were up to 10 times daily. He also reported rectal pain, but denied abdominal pain, nausea, and vomiting. The Veteran also reported that he believes a lapse in his gluten free diet could have caused issues from March 2015.

A gastroenterology follow up from August 2015 mentions his last hospitalization was in May 2014. It also records that he was not currently on medication and that he experienced 4-5 "formed bowel" movements per day.

At a May 2016 appointment, the Veteran said he has diarrhea a few times a month, has intermittent abdominal cramps, gets nauseous about twice a month, and denied vomiting.

In August 2017 the Veteran again reported for a follow-up visit. Here the examiner noted that the Veteran had two SBOs since his May 2014 surgery- the most recent being in 2015. At this visit, the Veteran reported that on bad days he had 6-7 bowel movements.

The Veteran received a compensation and pension (C&P) examination in January 2018. He asserted trouble sleeping, constant pain of 5/10, about 5 to 10 bowel movements a day, and loss of appetite because he is afraid of having obstruction. The examiner noted the Veteran suffered at least one episode of diarrhea a week, had frequent bloating and occasional sharp pain, and had nausea occurring approximately every two weeks.The examiner also said the Veteran experiences "frequent episodes" of bowel disturbances. There was no marked weight loss or malnutrition; anemia was found. The examiner also found the Veteran is unable to work because he does not know when his next bowel obstruction will occur and goes to the emergency room because of that condition.

The Veteran's symptoms do not warrant a 100 percent evaluation because all examinations "note" that he is not malnourished at any time, and does not have any serious complications. Since his May 2014 surgical procedure he has made two hospital visits, reported only occasional nausea, weekly diarrhea, and only a few obstructive episodes. The latest C&P examination stated that the Veteran has frequent exacerbations of ulcerative colitis, but they are not pronounced. Although the C&P examiner and family members state the Veteran cannot work or go to school because of frequent visits to the hospital the examinations reference only two visits over the past few years. The medical records mostly show scheduled visits and follow-ups, and symptoms during those visits do not meet criteria for a 100 percent rating.

Accordingly, the Veteran's symptoms do not suggest increasing his evaluation to 60 percent. Constant medication is not needed to control symptoms, he reports cramps and sharp pain but it is not debilitating, and there are no signs of malnutrition. Additionally, the Veteran does not experience numerous "attacks" per year; the record reflects only two episodes of obstruction in the past few years.

The evidence of record does not warrant a rating in excess of 30 percent for the Veteran's ulcerative colitis at any period during appeal, other than his temporary 100 percent evaluations. As such, the Board finds the preponderance of the evidence to be against a finding of a higher 60 or 100 percent rating under Diagnostic Code 7323. Although the Veteran has frequent diarrhea and is susceptible to cramping, there is no indication of malnutrition, numerous attacks, and only fair health during remission. Therefore, the Board finds that the Veteran's symptoms more closely approximate those associated with a 30 percent disability evaluation.


ORDER

Entitlement to a schedular rating in excess of 30 percent for ulcerative colitis is denied.


REMAND

The record reflects multiple periods of hospitalization with benefits granted under 38 C.F.R. § 4.30.  In addition, there is a report that he may not leave his house and a report that the Veteran maybe unable to work because he does not know when his next bowel obstruction will occur and goes to the emergency room because of that condition.  

In reaching this determination, we also note that some gaps between the paragraph 30 benefits were one or two months before requiring re-hospitalization.

Under the circumstances, referral for consideration under 38 C.F.R. §§ 4.16(b) and 3.321 is warranted.

The AOJ shall refer the case for extraschedular consideration under 38 C.F.R. § 3.321 and 38 C.F.R. § 4.16.

If upon completion of the above action the claim remains denied, the case should be returned to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (2012).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


